Name: Council Regulation (EEC) No 3485/87 of 17 November 1987 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  foodstuff;  consumption
 Date Published: nan

 21 . 11 . 87 Official Journal of the European Communities No L 330/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3485/87 of 17 November 1987 amending Regulation (EEC) No 355/79 laying down general rules for the descrip ­ tion and presentation of wines and grape musts Whereas it is important to specify the cases in which indication of the bottler and of the consignor on the label is required by means of a code, in order to avoid con ­ fusion in the consumer's mind as to the real origin of the wine ; whereas it is furthermore appropriate to regulate the cases in which, in order to facilitate commercial tran ­ sactions , codes may be used on a voluntary basis to indi ­ cate information on bottling and on the consignor ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 72 ( 1 ), Whereas it is important that the description of wines and grape musts may be made in each of the official Com ­ munity languages so as to ensure compliance with the principle of the free movement of goods over all its terri ­ tory ; whereas it is, however, necessary that the required information be provided in such a manner that the end user can understand them even if they appear on the label in a language other than the official language of his country ; whereas the names of geographical units should be indicated solely in the official language of the Member State where the production of the wine or of the grape must has taken place, so that the product thus described is put on the market under its traditional name ; whereas taking into account the particular difficulties of under ­ standing information in Greek which stem from the fact that it is not written in the Roman alphabet, authorization shall be given for such information to be repeated in one or more official Community languages ; Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 355/79 (J), as last amended by Regulation (EEC) No 537/87 (4), laid down general rules for the description and presentation of wines and grape musts ; whereas it has proved necessary to make the presentation of certain matters covered by this Regulation more systematic and thus to facilitate its comprehension ; Whereas it is important to harmonize as far as possible the various Community texts on the description and presentation of foodstuffs and particularly those on the wine sector ; Whereas, in order to monitor the market, national authorities should know the country in which a wine has been bottled, in particular when the country in which the bottling took place is different to that where the bottler's head office is situated ; whereas the indication of the country where the bottler has his head office is of particular interest in the case of table wines made up of a blend of wines from different Community countries , since the labelling of these wines only shows the head office of the bottler or of the consignor by means of a code ; whereas the required information concerning the bottler or the consignor should be supplemented by an indication of the State in which they have their head ­ quarters ; Whereas, with a view to satisfying consumer interest in learning what vine varieties go to make up the wine in question and to take account of the demand for sweetened wine , the rules regulating the indication of varieties on wine labelling should be made more flexible ; whereas Member States should in particular be authorized to permit the indication of the names of two vine varie ­ ties , without the product used for possible sweetening coming from the varieties indicated and, for a limited period, the indication of varieties which have been classi ­ fied as a temporarily authorized variety or which are still subject to an examination as to their suitability for culti ­ vation ; (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 26 . (3) OJ No L 54, 5 . 3 . 1979 , p. 99 . (4) OJ No L 55, 25 . 2 . 1987, p. 3 . No L 330/2 Official Journal of the European Communities 21 . 11 . 87 1 . In Article 2 : (a) paragraph 1 (c) shall be replaced by the following : '(c) in the case of :  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local adminis ­ trative area or part thereof and the Member State in which his head office is situated ;  other containers, the name or business name of the consignor and the local administrative area (or part thereof) and the Member State in which his head office is situated. Where wine is bottled in or consigned from a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the information referred to in the first and second indents of (c) shall include an indication of the local administrative area (or part thereof) where the operation took place and, if it took place in another Member State, an indication of that State' ; (b) the first subparagraph of paragraph 3 (i) shall be replaced by the following : '(i) the term :  "Lan,dwein" for table wines originating in the Federal Republic of Germany,  "vin de pays" for table wines originating in France or Luxembourg,  "vino tipico" for table wines originating in Italy or, either as an addition to or in place of this term, the words :  "Landwein" for table wines originating in the province of Bolzano,  "Vin de pays" for table wines origina ­ ting in the Val d'Aosta region, Whereas information indicating the bottling of a quality wine psr in its region of production is likely to enhance the prestige of the wine and thus facilitate its marketing ; whereas extension of the use of such information implies a risk of encouraging bottling in the region of production, without providing any specific guarantee of the authen ­ ticity of the quality wine psr in question , and may bring about distortions in the conditions of competition ; whereas authorization of the indication of such informa ­ tion should therefore only be given if it is traditional and customary in the region in question ; Whereas past experience has shown the necessity of laying down that the specific information required by the provisions of the Member States on quantity and quality control of products do not form part of labelling ; Whereas, with a view to establishing fair conditions of competition between the different wines and grape musts, elements which are liable to create confusion or false opinions in the minds of persons should be prohibited in the description and presentation of those wines addressed to such persons ; whereas provision should be made in particular for similar prohibitions on trade marks used for the description of wines and grape musts ; whereas, with a view to providing effective protection to geographical names used for the description of wine products, trade marks should be abolished which contain wording that is identical to a geographical name used to describe a table wine, a quality wine psr or an imported wine, the descrip ­ tion of which is regulated by Community provisions, without the product described by the trade mark in ques ­ tion being entitled to such a description ; Whereas, however, in order to avoid excessive severity, it is appropriate to tolerate , in certain cases, for a transi ­ tional period, the use of trade marks registered before 31 December 1985 which are identical to the name of a geographical unit smaller than a specific region used to describe a quality wine psr or a geographical unit used to describe a table wine referred to in Article 72 (2) of Regu ­ lation (EEC) No 822/87 ; Whereas, for the sake of harmonization, provisions concerning the role of control authorities in the wine sector should be better coordinated in the cases of breach of Community provisions on the description and presen ­ tation of products in that sector,  "Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·", "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã " for table wines originating in Greece, HAS ADOPTED THIS REGULATION  "vino de la tierra" for table wines origina ­ ting in Spain ,  "vinho regional" for table wines originating in Portugal, from the beginning of the second stage of transition laid down for Portugal , where the producer Member States concerned have laid down rules for use in accordance with the conditions specified in Article 4 (2a) : where such rules also provide for a control number, that number must be indicated.' ; Article 1 Regulation (EEC) No 355/79 is hereby amended as follows : (c) the second and third subparagraphs of paragraph 3 shall be deleted ; 21 . 11 . 87 Official Journal of the European Communities No L 330/3 2. In Article 3 : (a) Paragraph 4 shall be replaced by the following : '4 . In accordance with detailed rules to be laid down a code : (a) shall be used in labelling the table wines referred to in Article 2 ( 1 ) (d) (ii) and (iii ) to give information concerning the head office of the bottler or the consignor and, where appro ­ priate, information concerning the place of bottling or consignment ; (b) shall be used in labelling a table wine to give full or partial information concerning the name of a specified region as defined in Article 3 of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (') ; however, Member States may stipulate other appropriate measures for their own territory in order to avoid confusion with the specified region in question ; (c) may, without prejudice to the provisions in (a) and (b) and provided the Member State within whose territory the table wine is bottled has so authorized, be used to give the information referred to in Article 2 ( 1 ) (c). Such use shall be subject to the condition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the table wine and the name of the local adminis ­ trative area or part thereof in which the head office of the person or group of persons is situated .  for the name of a geographical unit which is smaller than the Member State, as referred to in Article 2 (3) (a),  for the information in respect of bottling, as referred to in Article 2 (3) (f), and  for the name of the vineyard or group of vineyards referred to in Article 2 (3) (g). Such information may :  be repeated in one or more official langu ­ ages of the Community for table wines originating in Greece, or  be given solely in another official language of the Community, where the latter is equated with the official language in that part of the territory of the Member State of origin in which the geographical unit referred to is situated, where these prac ­ tices are traditional and customary in the Member State concerned ; (b) one of the terms mentioned in Article 2 (3) (i) shall be indicated in the official language used in accordance with the provisions laid down therein . Such an indication may be repeated in one or more official languages of the Community for table wines originating in Greece ; (c) it may be decided that the information as to :  the type of product or a particular colour, as referred to in Article 2 (2) (h),  the method of production of the table wine, as referred to in Article 2 (3) (d), and  the natural or technical conditions gover ­ ning the production or the ageing of the table wine, as referred to in Article 2 (3) (h) shall be provided solely in one official language of the Member State of origin . (d) Member States may permit :  the information referred to in the first indent of (a) or in the first sentence of (b), in the case of table wines produced and put on the market in their territory and  the other information referred to in the first subparagraph , in the case of table wines put on the market in their territory, to be given also in a language other than an official language of the Community where the use of such language is traditional and custo ­ mary in the Member State concerned or in a part of its territory. For the description of table wines intended for export, provision may be made under the implementing rules for other languages to be used .' (') OJ No L 84, 27 . 3 . 1987, p. 59 .' (b) paragraph 5 shall be deleted ; (c) paragraph 6 shall be replaced by the following : '6 . The information specified :  in Article 2 ( 1 ) shall be given in one or more of the official languages of the Community so that the final consumer can easily understand each of these items of information ;  in Article 2 (2) and (3) shall be given in one or more of the official languages of the Com ­ munity. By way of derogation from the first subparagraph : (a) an official language of the Member State of origin shall be used : 21 . 11 . 87No L 330/4 Official Journal of the European Communities determines the nature of the product in ques ­ tion, or  the name of one variety classified as a tem ­ porarily authorized variety in accordance with Article 1 1 (2) (b) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties ('), as last amended by Regulation (EEC) No 3805/85 (2), for a period of 15 years or less from the date of such classification , where it was traditional in the Member State concerned to indicate the name of that variety, or  the name of one variety referred to in the first indent of Article 13 (2) of Regulation (EEC) No 347/79 for a period to be determined by the Member State concerned but not ex ­ ceeding five years, subject to this period being extended on the basis of the Community provisions concerning examination of vine varieties suitability for cultivation , provided that :  cultivation of this variety is authorized for a limited area,  the competent authorities of the Member State which authorized cultivation of this variety carry out the inspection referred to in Article 13 (3) of the abovementioned Regulation,  indication on the label of the name of this variety is accompanied by a reference to the experimental nature of the cultivation of the variety concerned' ; 3 . in Article 4 : (a) the following paragraph shall be added after para ­ graph 2 : '2a. The rules on use referred to in Article 2 (3) (i) shall provide that these terms be used in conjunction with a specific geographical reference and reserved for table wines meeting certain production requirements , particularly as regards vine varieties, minimum natural alcoholic strength by volume and organoleptic character ­ istics . However, the above rules on use may provide for exemption from the requirement to use the term "ovofiaaia Kaxa napa5oar|", in conjunction with a specific geographical reference when it supplements the word "Retsina" ;' (b) paragraph 3 , first indent, shall be replaced by the following : '  either with the name of a production area of another table wine to which the Member State concerned has ascribed one of the terms "Landwein", "vin de pays", "vino tipico", "ovojiaaia Kaxa 7iapa8ocrr|", "oivo £ T07U%6&lt;^", "vino de la tierra", or from the beginning of the second stage of transition for Portugal , "vinho regional".' 4 . in Article 5 : (a) paragraph 1 (a) shall be replaced by the following : '(a) that variety is listed as a recommended or authorized variety in the classification of vine varieties drawn up in accordance with Article 13 of Regulation (EEC) No 822/87 for the administrative unit in which the grapes used to produce the table wine in question were harvested (b) paragraph 2 shall be replaced by the following : '2 . By way of derogation from paragraph 1 and subject to Article 7 , producer Member States may allow the indication of :  the names of two vine varieties for one and the same table wine, provided that it is obtained entirely from the varieties named, with the exception of the products used for possible sweetening,  the names of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety (  ) OJ No L 54, 5 . 3 . 1979 , p. 75 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . 5 . Article 9 (2) (e) shall be replaced by the following : '(e) as appropriate, the terms "Landwein", "vin de pays", "vino tipico", "ovojiaaia Kaxa Ttapa ­ 5oar|", "oivog xo7tiK6g", "vino de la tierra", and from the beginning of the second stage of transi ­ tion for Portugal , "vinho regional", or correspon ­ ding terms in an official language of the Community ;' 6 . in Article 12 : (a) paragraph 1 (d) shall be replaced by the following : '(d) in the case of :  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local adminis ­ trative area (or part thereof) and the Member State in which his head office Is situated ; 21 . 11 . 87 Official Journal of the European Communities No L 330/5 By way of derogation from the first subparagraph : (a) an official language of the Member State of origin shall be used for ;  the name of the specified region in which the quality wine psr concerned originates,  the name of a geographical unit which is smaller than the specified region as referred to in Article 12 (2) ( 1 ),  the name of the vineyard or group of vineyards as referred to in Article 12 (2) (m), and  information in respect of bottling as referred to in Article 12 (2) (q). Such information may :  be repeated in one or more official langu ­ ages of the Community for quality wines psr originating in Greece ;  be given solely in another official language of the Community, where the latter is equated with the official language in that part of the territory of the Member State of origin in which the specified region referred to is situated, where these prac ­ tices are traditional and customary in the Member State concerned ; (b) indication of one of the specific traditional expressions referred to in Article 15 (2) of Regulation (EEC) No 823/87 may be given solely in the official language used in accor ­ dance with the provisions laid down in this Article . Such information may be repeated in one or more official languages of the Community for quality wines psr originating in Greece ; (c) it may be decided that the information as to :  the method of production, the type of product or a particular colour as referred to in Article 12 (2) (k), and  the natural or technical conditions gover ­ ning the production or the ageing of the quality wine psr, as referred to in Article 12 (2) (t), shall be provided solely in one official language of the Member State of origin : (d) Member States may permit : -  the information referred to in the first and second indents of (a) or in the first sentence of (b), in the case of quality wines psr produced and put on the market in their territory, and  the other information referred to in the first subparagraph, in the case of quality wines psr put on the market in their terri ­ tory,  other containers : the name or business name of the consignor and the local administrative area (or part thereof) and the Member State in which his head office is situated . Where wine is bottled in or consigned from a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the information referred to in the first and second indents of (d) shall include an indication of the local administrative area (or part thereof) where the operation took place and, if it took place in another Member State , an indication of that State' ; (b) paragraph 2 (r) shall be replaced by the following : '(r) information in respect of bottling in a specific region, provided that the indication is tradi ­ tional and customary in the specific region in question 7 . in Article 13 : (a) paragraph 4 shall be replaced by the following : '4 . In accordance with the detailed rules to be laid down, a code (a) shall be used in labelling a quality wine psr, to give full or partial information concerning the name of a specified region as defined in Article 3 of Regulation (EEC) No 823/87 other than the indication which may be used for the quality wine psr in question ; however, Member States may stipulate other appropriate measures for their own territory in order to avoid confusion with the specified region in question ; (b) may, without prejudice to (a) and provided the Member State within whose territory the quality wine psr is bottled has so authorized, be used to give the information referred to in Article 12 ( 1 ) (d) ; such use of a code shall be subject to the condition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the quality wine psr and the local administrative area or part thereof in which the head office of the person or group is situated .' ; (b) paragraph 5 shall be deleted ; (c) paragraph 6 shall be replaced by the following : '6 . The information specified :  in Article 12 ( 1 ) shall be given in one or more of the official languages of the Community so that the final consumer can easily understand each of these items of information ;  in Article 12 (2) shall be given in one or more of the official languages of the Community. 21 . 11 . 87No L 330/6 Official Journal of the European Communities to be given also in a language other than an official language of the Community where the use of that language is traditional and custo ­ mary in the Member State concerned or in a part of its territory. For the description of quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used.' 8 . Article 14 (3) (c) shall be replaced by the following : '(c) the name of a geographical unit as referred to in paragraph 1 , together with the name of the local administrative area (or part thereof) or of one of the local administrative areas into which that geographical unit extends, provided that :  such a provision has been usual and custo ­ mary and was provided for in the rules of the Member States concerned before 1 September 1976, and  a name of a local administrative area (or part thereof) or one of a number of names appea ­ ring in a register is used as being representa ­ tive of all the local administrative areas over whose area that geographical unit extends.' 9 . In Article 15 : (a) paragraph 1 (b) shall be replaced by the following : '(b) the name of the variety appears :  as one of the recommended or authorized varieties in the classification of vine varie ­ ties for the administrative unit concerned ;  where appropriate, on a list of synonyms to be drawn up : this list may provide that a given synonym may be used only to describe a quality wine psr produced in the areas of production in which such use is traditional and customary' ; (b) paragraph 2 shall be replaced by the following : '2 . By way of derogation from paragraph 1 and subject to Article 1 7, producer Member States may allow the indication of :  the names of two vine varieties for one and the same quality wine psr provided that it is obtained entirely from the varieties named, with the exception of the products used for possible sweetening, or  the name of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety determines the nature of the product in ques ­ tion, or  the name of one vine variety classified as a temporarily authorized variety in accordance with Article 1 1 (2) (b) of Regulation (EEC) No 347/79 for a period of 15 years or less, from the date of such classification, where it was traditional in the Member State concerned to indicate the name of that variety, or  the name of one variety referred to in the first indent of Article 13 (2) of Regulation (EEC) No 347/79 for a period to be determined by the Member State concerned but not ex ­ ceeding five years, subject to this period being extended on the basis of the Community provisions .concerning examination of vine varieties, suitability for cultivation, provided that :  it is a variety of the species vitis vinifera.  cultivation of this variety is authorized for a limited area,  the competent authorities of the Member State which authorized cultivation of this variety carry out the inspection referred to in Article 13 (3) of the abovementioned Regulation ,  indication on the label of the name of this variety is accompanied by a reference to the experimental nature of the cultivation of the variety concerned.' 10 . Article 22 ( 1 ) (d) shall be replaced by the following : '(d) in the case of :  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administra ­ tive area (or part thereof) and the Member State in which his head office is situated ;  other containers : the name or business name of the consignor and the local administrative area (or part thereof) and the Member State in which his head office is situated ;' 1 1 . Article 23 (4) shall be replaced by the following : '4 . In the derogation of products other than table wines and quality wines psr on the labelling the information specified :  in Article 22 ( 1 ) shall be given in one or more of the official languages of the Community so that the final consumer can easily understand each of these items of information ; ; in Article 22 (2) shall be given in one or more of the official languages of the Community. 21 . 11 . 87 Official Journal of the European Communities No L 330/7 For such products put on the market in their territory Member States may permit this information to be given also in a language other than an official language of the Community where the use of such language is traditional and customary in the Member State concerned or in part of its territory. For the description of products other than table wines and quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used.' 12. Article 27 ( 1 ) (c) shall be replaced by the following : '(c) where these wines :  have been placed, in the Community, in containers with a nominal volume of not more than 60 litres ; the name or business name of the bottler and the local administra ­ tive area (or part thereof) and the Member State in which his head office is situated ; however, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the mention of the bottler's head office shall specify the local administrative area (or part thereof) where bottling was carried out and , if the wine was bottled in another Member State , the indica ­ tion of that State, ,  have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the importer and the local adminis ­ trative area or part thereof in which his head office is situated, or  are put up in other containers :  the name or business name of the importer and erf the local administrative area or part thereof where his head offices are situated, or  if the importer and consignor are not the same, the name or business made of the consignor and the local administrative area (or part thereof) and the Member State where his head offices are situated 13 . Article 28 ( 1 ) (c) shall be replaced by the following : '(c) where these wines :  have been placed, in the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administra ­ tive area (or part thereof) and the Member State in which his head office is situated ; however, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area , the mention of the bottler's head office shall specify the local administrative area (or part thereof) where bottling was carried out, and, if the wine was bottled in another Member State, the indica ­ tion of that State,  have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the importer and the local adminis ­ trative area or part thereof in which his head office is situated, or  are put up in other containers :  the name or business name of the importer and of the local administrative area or part thereof where his head offices are situated, or  if the importer and consignor are not the same, the name or business name of the consignor and the local administrative area (or part thereof) and the Member State where his head offices are situated ; 14. Article 29 ( 1 ) (d) shall be replaced by the following : '(d) the name or business name of the importer and the local administrative area or part thereof in which his head offices are situated, or, where the imported product is put up in containers with a nominal volume of more than 60 litres and where the importer and consignor are not the same, the name or business name of the consignor and the local administrative area (or part thereof) and the Member State where his head offices are situated 15 . in Article 30 : (a) Paragraph 6 shall be replaced by the following : '6 . In accordance with detailed rules to be laid down and provided that the Member State within whose territory the imported wine is bottled has so authorized, a code may be used for the information referred to in Article 27 ( 1 ) (c) first indent and Article 28 ( 1 ) (c), first indent. Such use shall be subject to the con ­ dition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the imported wine and the name of the local administrative area or part thereof in which the head office of the person or group of persons is situated.' ; (b) the first subparagraph of paragraph 7 shall be replaced by the following : '7 . In the description of imported products on the labelling, the information specified :  in Article 27 ( 1 ), Article 28 ( 1 ) and Article 29 ( 1 ) shall be given in one or more of the official languages of the Community, so that the final consumer can easily understand each of these items of information ; No L 330/8 Official Journal of the European Communities 21 . 11 . 87 by volume, colour, origin or provenance, quality, the vine variety, vintage year or nominal volume of the containers ;  the identity and status of the natural or legal persons or group of persons who have been or are involved in the production or distribution of the product in question .  in Article 27 (2), Article 28 (2) and Article 29 (2) shall be given in one or more of the official languages of the Community. For imported products put on the market in their territory, Member States may permit this informa ­ tion to be given also in a language other than an official language of the Community where use of such language is traditional and customary in the Member State concerned or in part of its terri ­ tory.' ; 16 . Article 41 ( 1 ) shall be replaced by the following : 1 . For the purpose of Titles I and II of this Regula ­ tion , "labelling" shall be understood to mean all descriptions and other references, signs, designs or brand names which distinguish the product and which appear on the same container, including its sealing device, or the tag attached to the container. Particulars, signs and other references shall not constitute part of the labelling if they :  are required under the tax provisions of the Member States,  refer to the manufacturer or to the volume of the container and are inscribed directly and indelibly thereon,  are used for the purpose of bottling checks and are indicated in detailed rules to be laid down ,  are used to identify the product by means of a figure code and/or of a mechanical scanning symbol ,  refer to the price of the product concerned ,  are laid down by the legislation of the Member States on quantity and quality control of products subject to systematic official examination .' 17 . Article 43 shall be replaced by the following : 'Article 43 1 . The description and presentation of the products referred to in this Regulation , and any form of advertising for such products, must not be incor ­ rect or likely to cause confusion or to mislead the persons to whom they are addressed, particularly as regards :  the information provided for in Articles 2, 12, 22, 27, 28 and 29 ; this shall apply even if the infor ­ mation is used in translation or with a reference to the actual provenance or with additions such as "type", "style", "method", " imitation", "brand" or similar ;  the characteristics of the products, and in parti ­ cular their nature , composition , alcoholic strength 2. Where the description, presentation and adverti ­ sing of the products referred to in this Regulation are supplemented by brand names, such brand names may not contain any words, syllables, signs or illustra ­ tions which : (a) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of paragraph 1 , or (b) are liable to be confused by the persons to whom they are addressed with all or part of the descrip ­ tion of a table wine, of a quality wine produced in a specified region, or of an imported wine whose description is governed by Community provisions or with the description of any other product referred to in the first subparagraph of Article 1 ( 1 ) and the first subparagraph of Article 39 ( 1 ), or are identical to the description of any such product unless the products used for making the final products referred to above are entitled to such description or presentation . 3 . By way of derogation from paragraph 2 (b), the holder of a registered trade mark for a wine or a grape must which is identical :  to the name of a geographical unit smaller than a specified region used to describe a quality wine psr, or  to the name of a geographical unit used to describe a table wine referred to in Article 72 (2) of Regulation (EEC) No 822/87, or  the name of an imported wine described by means of a geographical indication referred to in Article 28 ( 1 ), may, even if he is not entitled to use such a name pursuant to paragraph 2, continue to use that trade mark until 31 December 1996, provided that the trade mark in question : (a) was registered not later than 31 December 1985 by the competent authority of a Member State in accordance with the legislation in force at the time of registration , and (b) has actually been used without interruption since its registration until 31 December 1986 or, if registration took place before 1 January 1984, at least since the latter date . 21 . 11 . 87 Official Journal of the European Communities No L 330/9 Trade marks complying with the conditions of the first subparagraph may not be invoked against the use of the names of geographical units used to describe a quality wine psr or a table wine . The Council , acting by a qualified majority on a proposal from the Commission by 31 December 2002, shall decide whether to extend the time limit referred to in the first subparagraph . 4 . The Member States shall communicate to the Commission the trade marks referred to in paragraph 3 as and when they are informed thereof. The Commisson shall forward that information to the competent authorities of the Member States desig ­ nated to verify compliance with Community provi ­ sions in the wine sector.' 18 . Article 44 shall be replaced by the following : 'Article 44 If necessary, rules may be adopted to govern the use of the control numbers referred to in Article 12 (2).' 19 . the following Article shall be inserted : 'Article 44a For the purposes of the monitoring and control of products to which this Regulations applies, the competent authorities may, with due regard to the general rules of procedure adopted by each Member State , require the bottler or a person who has been involved in distribution and who is indicated either in the description or on the presentation of those products to furnish proof of the accuracy of the infor ­ mation used in the description or the presentation concerning the nature, identity, quality, composition , origin or provenance of the product concerned or of the products used in its production . Where such a request is made by :  the competent authority of the Member State of establishment of the bottler or the person who is involved in distribution and who is indicated either in the description or the presentation of the products, proof shall be required directly of such persons by that authority ;  the competent authority of another Member State , that authority shall , within the framework of direct cooperation between them, provide the competent authority of the country of establish ­ ment of the bottler or the person who is involved in distribution and who is indicated either in the description or the presentation of the products with all the information necessary to enable the latter authority to require such proof ; the requesting authority shall be informed of the action taken as a result of its request. If the competent authorities find that such proof is not provided, the information in question shall be regarded as not complying with this Regulation .' 20 . Article 46 shall be replaced by the following : 'Article 46 1 . Where the description or presentation of the products does not conform to the provisions of this Regulation or to the detailed rules adopted for its implementation , the products concerned may not be held for sale or put on the market in the Community or exported . However, in the case of products intended for export, derogations from this Regulation may :  be authorized by the Member States where the legislation of the importing third country so requires ;  be provided for in the implementing provisions in cases not covered by the first indent. 2 . The Member State in whose territory the product whose description or presentation does not conform to the provisions referred to in paragraph 1 is located shall take the necessary steps to impose penalties in respect of infringements committed, according to their gravity. The Member State may, however, grant an authoriza ­ tion for the product to be held for sale , put on the market in the Community or exported, provided that its description or presentation is changed to conform to the provisions referred to in paragraph 1 .' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 , with the exception of Article 1 (6) (b) which shall apply from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1987 . For the Council The President L. T0RN/ES